Case 2:20-cv-10949-LVP-MJH ECF No. 32-2 filed 04/27/20 PagelD.1046 Page 1of5

EXHIBIT B

 
Case 2:20-cv-10949-LVP-MJH ECF No. 32-2 filed 04/27/20 PagelD.1047 Page2of5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DISTRICT

JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,

Case 2:20-cv-10949-LVP-MJH
Plaintiffs,

Vv.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

Defendants.

 

AFFIDAVIT OF SERGEANT RYAN TERRY
SERGEANT RYAN TERRY, being first duly sworn, deposes and states:

1. That this Affidavit is made of my own personal knowledge and that if I am
sworn to testify, I can give competent testimony of my own personal

knowledge in support of each paragraph of this Affidavit regarding conditions

at the East Annex.
Case 2:20-cv-10949-LVP-MJH ECF No. 32-2 filed 04/27/20 PagelD.1048 Page3of5

2. That I have been employed by the Oakland County Sheriff’s Office since
2011. At all times relevant to the instant action I have worked as a Sergeant
in the East Annex of the Oakland County Jail since August 2019.

3. The East Annex is a dormitory style correction facility which provides each
inmate with freedom of movement around their assigned dorm. The Annex is
divided into an East and West dormitory. All inmates in the West dormitory
are trusties.

4. With regard to food preparation, on April 10, 2020, all food preparation was
moved to the East Annex as a result of COVID-19 issues with the jail’s food
vendor, Aramark. In the East Annex, all trusties working in food preparation
wear gloves and masks. All food preparation surfaces are disinfected after
each meal.

5. No one is allowed to the access the food prep room unless they are assigned
to that detail.

6. With regard to soap, bar soap is available to all inmates upon request at the
dorm officer’s desk and is available at sinks within the East Annex for
handwashing.

7. With regard to reclassification of inmates, inmates are not moved or
reclassified under threat. Supervisors in the East Annex only move inmates as

a result of rule violations, classification changes or health and safety issues.
Case 2:20-cv-10949-LVP-MJH ECF No. 32-2 filed 04/27/20 PagelD.1049 Page4of5

No inmate was ever classified back to the main jail from the East Annex from
“suspicion of exposure to COVID-19”.

8. With regard to inmate laundry which is performed in the East Annex, COVID-
19 laundry is segregated from non-COVID-19 laundry. All trusties working
in the laundry wear gloves. Masks are also available to all inmates in the East
Annex. Inmates performing laundry services are allowed multiple clothing
changes per day.

9. With regard to personal protective equipment for corrections staff, deputies
always wear gloves when touching with inmates. All deputies have access to
masks to be worn at their discretion.

10. With regard to disinfectant, all inmates in the West dorm of the East Annex
have a key available to them to the supply room where the DMQ disinfectant
is stored. They are responsible for cleaning their bunk areas and have access
to DMQ at all times. With regard to the East dorm, disinfectant is available to
inmates by request from the dorm deputy at all times.

11. With regard to medical call slips, medical call slips are readily available in the
East Annex to any inmate who wants one.

12.With regard to assessing COVID-19, deputies take the temperature of every

inmate twice per shift/six (6) times per day.
Case 2:20-cv-10949-LVP-MJH ECF No. 32-2 filed 04/27/20 PagelD.1050 Page5of5

13. With regard to cleaning showers and bathrooms, they are cleaned daily by

trusties using the DMQ disinfectant.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
true and correct.

Further, Affiant sayeth not.

Dated: April 19, 2020 /s/Sergeant Ryan Terry
SERGEANT RYAN TERRY
*consent for signing given telephonically

Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
above Affidavit. I am an attorney admitted to the Eastern District of Michigan. On
April 19, 2020, I personally spoke with SERGEANT RYAN TERRY and read this
Affidavit to him. SERGEANT RYAN TERRY told me that the information in the
above Affidavit is true, and gave me verbal consent to sign on his behalf.

I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
true and correct.

/s/Steven M. Potter (P33344)
Steven M. Potter (P33344)
Attorney for Defendants
